Sternhagen,
dissenting: In my opinion, the proportionate un-amortized discount and costs of the General Lien 8’s, dealt with in the second point, should not be deducted in 1924 when they were converted, as originally provided, into 7’s; but should be spread over the term of the Y’s. I agree with Judge Mack’s dissenting opinion in San Joaquin Light & Power Co. v. McLaughlin, 65 Fed. (2d) 677, that the obligation of the Y’s should be regarded as a continuation pro tanto of the indebtedness of the original issue.